DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/5/2021 was filed after the mailing date of the Notice of Allowance on 2/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
The IDS includes an office action for counterpart Chinese office action for Chinese application number 201780037676 which cites CN-105229373-A. US 2015/0236472 (Ide) is the English language equivalent.
Prosecution on the merits of this application is reopened on claims 1, 21, 24, 25, 32 and 34 considered unpatentable for the reasons indicated below.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 17, 21, 24-25, 32 and 34 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0236472 (Ide).
For claim 17, Ide teaches a method of producing a laser diode bar comprising: 
producing a plurality of emitters arranged side by side (fig. 1, 20, [0049] and [0071]), the emitters each comprising a semiconductor layer sequence (fig. 7, 202-209, [0072]-[0073]) having an active layer that generates laser radiation (fig. 7, 205), a p-contact on a first main surface of the laser diode bar (fig. 7, 209, top surface) and an n-contact on a second main surface of the laser diode bar opposite the first main surface (fig. 7, 202, bottom surface), 
testing at least one of either or both of an optical and an electrical property of the emitters ([0062]), wherein emitters in which the at least one or both of the optical and the electrical property lies within a predetermined setpoint range are assigned to a group of first emitters, and emitters in which the at least one of the optical and the electrical property lies outside the predetermined setpoint range are assigned to a group of second emitters ([0068], fig. 6, S4), and 
electrically contacting the first emitters, wherein the second emitters are not electrically contacted so that they are not supplied with current during operation of the laser diode bar ([0069], fig. 6, S5), the n-contact (fig. 7, 202) connects to an n-connection layer (fig. 7, 200) arranged on the second main surface and forms an n-connection area, and the n-connection area is formed as a common connection area for all emitters of the laser diode bar (fig. 7, bottom of 200 provides a common connection area, [0073]).
For claim 21, Ide teaches and the laser diode bar (fig. 1, 20: [0071] teaches fig. 7, 20’ from a single semiconductor may be used in place of 20 separated LD devices) is mounted at the first main surface ([0051], [0073]) on 4 EAST\179197908.1a carrier (fig. 1, 10) by a connecting layer (fig. 2a, 12), the p-contact electrically conductively connects to the connecting layer by a p-connection layer (fig. 7, 210a-210e), and the connecting layer has a p-connection area on the carrier (fig. 2a, surface of 12 under 20).
For claim 24, Ide teaches the semiconductor layer sequence comprises a nitride compound semiconductor material ([0072]).
For claim 25, Ide teaches a laser diode bar comprising a plurality of emitters arranged side by side (fig. 1, 20, [0049] and [0071]), the emitters each having a semiconductor layer sequence (fig. 7, 202-209) with an active layer that generates laser radiation (fig. 7, 205), a p-contact on a first main surface of the laser diode bar (fig. 7, 209) and an n-contact on a second main surface of the laser diode bar opposite the first main surface (fig. 7, 202), wherein the laser diode bar comprises a group of first emitters that are electrically contacted and a group of second emitters that are not electrically contacted ([0069], fig. 6, S5), and the n-contact (fig. 7, 202) connects to an n-connection layer (fig. 7, 200) disposed on the second main surface and has an n-connection area (fig. 7, bottom of 200 provides a common connection area).
For claim 32, Ide teaches the semiconductor layer sequence comprises a nitride compound semiconductor material ([0072]).
	For claim 34, Ide teaches a laser diode bar comprising a plurality of emitters arranged side by side (fig. 1, 20, [0049] and [0071]), the emitters each having a semiconductor layer sequence (fig. 7, 202-209) with an active layer that generates laser 
and the laser diode bar (fig. 1, 20: [0071] teaches fig. 7, 20’ from a single semiconductor may be used in place of 20 separated LD devices) is mounted at the first main surface on 4 EAST\179197908.1a carrier ([0051], [0073])  (fig. 1, 10) by a connecting layer (fig. 2a, 12), the p-contact electrically conductively connects to the connecting layer by a p-connection layer (fig. 7, 210a-210e), and the connecting layer has a p-connection area on the carrier (fig. 2a, surface of 12 under 20).
Allowable Subject Matter
Claims 19-20, 22-23, 27-28 and 30-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  For claims 19 and 27, Ide does not teach or suggest a p-connection layer guided from the first main surface through an opening to a second main surface and there is no clear motivation to modify the device of Ide. For claims 20 and 28, Ide does not teach or suggest the p-contact layer guided from the first main surface to the second via a side facet and there is no clear motivation to modify the device of Ide. Claims 24-25 and 30-31 are allowable due to their dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Carter whose telephone number is (571)270-1872.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to contact the examiner at the above number.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Manno can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Michael Carter/Primary Examiner, Art Unit 2828